Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00119-CV

               IN RE TAYMAX FITNESS, LLC; SP Pavilions, LLC; RPD Property
            Management Company, LLC; and Executive Security Systems, Inc. of America

                                    Original Mandamus Proceedings 1

Opinion by: Rebeca C. Martinez, Justice
Dissenting Opinion by: Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 7, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators Taymax Fitness, LLC; SP Pavilions, LLC; RPD Property Management Company,

LLC and Executive Security Systems, Inc. of America filed this petition for writ of mandamus

complaining of two trial court orders denying motions to designate Yu Masaki as a responsible

third party in the underlying personal injury litigation. The court has fully considered the petition

for writ of mandamus and the joint response filed on behalf of the real parties in interest and is of

the opinion that relators are not entitled to the relief sought.




1
 This proceeding arises out of Cause No. 2012-CI-01966, styled Michelle Montemayor, as Next Friend of Jordan
Escamilla, A Minor v. Taymax Fitness, LLC; SP Pavilions, LLC; RPD Property Management Company, LLC;
Transwestern Commercial Services, LLC; and Yu Masaki, pending in the 288th Judicial District Court, Bexar County,
Texas, the Honorable David A. Canales presiding.
                                                                                     04-14-00119-CV


       Mandamus will issue only to correct a clear abuse of discretion for which the relators have

no adequate remedy at law, such as a normal appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). We conclude relators have failed to establish the lack of an adequate

remedy at law with respect to the trial court’s denial of leave to designate Masaki as a responsible

third party. See TEX. CIV. PRAC. & REM. CODE ANN. § 33.004(a) (West 2008); In re Unitec

Elevator Servs. Co., 178 S.W.3d 53, 64-66 (Tex. App.—Houston [1st Dist.] 2005, orig.

proceeding). Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                  Rebeca C. Martinez, Justice




                                                -2-